On Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Examiner’s Amendment
The applicant’s attorney has provided authorization for the Examiner’s Amendment on June 28th, 2022. 
Please amend claim 1 as follows: 
(currently amended) A longitudinally guiding driver assistance system of a motor vehicle being driven along a route, comprising:
a first detection system that detects speed-change events, speed-change events being events ahead of the vehicle that lead to the longitudinally guiding driver assistance system changing a permissible maximum speed at which the motor vehicle is driven along the route;
a second detection system that detects route information of the route along which the motor vehicle is being driven; and
 	a function unit that, in response to the detection of a speed-change event;
 	 determines a new permissible maximum speed,
determines a location-dependent point in time ahead of the vehicle from the determined new permissible maximum speed, the location of the speed change event and the route information, and
 after reaching the determined location-dependent point in time:
(a)    outputs a prompt requesting authorization to change the permissible maximum speed to the new permissible maximum speed, 
 and
(b)    changes the permissible maximum speed at which the motor vehicle is being driven along the route to the new permissible maximum speed so as to prevent an awkward speed change event”.

Notice of Allowance 
Claims 1-10 are allowed.  All rejections are withdrawn.   
The remarks dated 5-20 are entered. 

Examiner’s Statement of Reasons For Allowance 
Although each element is known individually in the prior art, the prior art fails to disclose or suggest either individually or in combination with any other prior art of record the combination of elements of claim 1.   Any comment to the Examiner's Statement of Reasons for Allowance should be filed with the issue fee and should be labeled comments to the Examiner's Statement of Reasons for Allowance. 
The prior art of record fails to disclose or suggest either individually or together with any other prior art of removing an awkwardness of the prior art speed changes and fails to disclose or suggest “[a]  longitudinally guiding driver assistance system of a motor vehicle being driven along a route, comprising:
a first detection system that detects speed-change events, speed-change events being events ahead of the vehicle that lead to the longitudinally guiding driver assistance system changing a permissible maximum speed at which the motor vehicle is driven along the route;
a second detection system that detects route information of the route along which the motor vehicle is being driven; and
a function unit that, in response to the detection of a speed-change event;
 	 determines a new permissible maximum speed,
determines a location-dependent point in time ahead of the vehicle from the determined new permissible maximum speed, the location of the speed change event and the route information, and
 after reaching the determined location-dependent point in time:
(a)    outputs a prompt requesting authorization to change the permissible maximum speed to the new permissible maximum speed, 
 and
(b)    changes the permissible maximum speed at which the motor vehicle is being driven along the route to the new permissible maximum speed so as to prevent an awkward speed change event”.”.
Herbach discloses an expert system that can reduce a speed of an autonomous vehicle. 

Herbach is silent as to placing the location of the prompt at different location based on the new maximum permissible speed.  
Herbach is silent as to  “[a]  longitudinally guiding driver assistance system of a motor vehicle being driven along a route, comprising:
a first detection system that detects speed-change events, speed-change events being events ahead of the vehicle that lead to the longitudinally guiding driver assistance system changing a permissible maximum speed at which the motor vehicle is driven along the route;
a second detection system that detects route information of the route along which the motor vehicle is being driven; and
a function unit that, in response to the detection of a speed-change event;
 	 determines a new permissible maximum speed,
determines a location-dependent point in time ahead of the vehicle from the determined new permissible maximum speed, the location of the speed change event and the route information, and
 after reaching the determined location-dependent point in time:
(a)    outputs a prompt requesting authorization to change the permissible maximum speed to the new permissible maximum speed, 
 and
(b)    changes the permissible maximum speed at which the motor vehicle is being driven along the route to the new permissible maximum speed so as to prevent an awkward speed change event”.”.
Sakuma teaches a user interface with arrows where sequential actions of the vehicle can be determined. 
Sakuma is silent as to [a] longitudinally guiding driver assistance system of 
a motor vehicle being 
driven along a route, 
comprising:
a first detection system that detects speed-change events, 
speed-change events being events ahead of the vehicle that lead to the longitudinally guiding driver assistance system changing 
a permissible maximum speed at which the motor vehicle is driven along the route;
a second detection system that detects 
route information of the route along which the motor vehicle is being driven; and
a function unit that, 
in response to the detection of 
a speed-change event, 
determines a new permissible maximum speed, 
determines a location-dependent point in time ahead of the vehicle based on the determined new permissible maximum speed, and 
upon reaching the location-dependent point in time: 
(a) outputs a prompt requesting authorization to 
change the permissible maximum speed at which the motor vehicle is being driven along the route to the new permissible maximum speed, 
wherein the location-dependent point in time is where the prompt is output and 
is determined dependent on the new permissible maximum speed, and
(b) changes the permissible maximum speed at which the motor vehicle is being driven along the route to the new permissible maximum speed,
wherein the function unit determines 
the location-dependent point in time based 
on the location of the speed-change event and the route information so as to prevent an awkward speed change event”.”.
	Kithana discloses a track to avoid pedestrians and vehicles.  Kithana is silent as to placing the location of the prompt at different location based on the new maximum permissible speed.  
	Kithana is silent as to  “[a]  longitudinally guiding driver assistance system of a motor vehicle being driven along a route, comprising:
a first detection system that detects speed-change events, speed-change events being events ahead of the vehicle that lead to the longitudinally guiding driver assistance system changing a permissible maximum speed at which the motor vehicle is driven along the route;
a second detection system that detects route information of the route along which the motor vehicle is being driven; and
a function unit that, in response to the detection of a speed-change event;
 	 determines a new permissible maximum speed,
determines a location-dependent point in time ahead of the vehicle from the determined new permissible maximum speed, the location of the speed change event and the route information, and
 after reaching the determined location-dependent point in time:
(a)    outputs a prompt requesting authorization to change the permissible maximum speed to the new permissible maximum speed, 
 and
(b)    changes the permissible maximum speed at which the motor vehicle is being driven along the route to the new permissible maximum speed so as to prevent an awkward speed change event”.”.

	Goldman teaches sensors where a vehicle speed can be determined from a current speed to a maximum speed.  See paragraph 54, 313.  A remote user can change the speed. However, Goldman is silent as to placing the location of the prompt at different location based on the new maximum permissible speed.  
	Goldman is silent as to [a] longitudinally guiding driver assistance system of 
a motor vehicle being 
driven along a route, 
comprising:
a first detection system that detects speed-change events, 
speed-change events being events ahead of the vehicle that lead to the longitudinally guiding driver assistance system changing 
a permissible maximum speed at which the motor vehicle is driven along the route;
a second detection system that detects 
route information of the route along which the motor vehicle is being driven; and
a function unit that, 
in response to the detection of 
a speed-change event, 
determines a new permissible maximum speed, 
determines a location-dependent point in time ahead of the vehicle based on the determined new permissible maximum speed, and 
upon reaching the location-dependent point in time: 
(a) outputs a prompt requesting authorization to 
change the permissible maximum speed at which the motor vehicle is being driven along the route to the new permissible maximum speed, 
wherein the location-dependent point in time is where the prompt is output and 
is determined dependent on the new permissible maximum speed, and
(b) changes the permissible maximum speed at which the motor vehicle is being driven along the route to the new permissible maximum speed,
wherein the function unit determines 
the location-dependent point in time based 
on the location of the speed-change event and the route information so as to prevent an awkward speed change event”.”.
Hac teaches a recommended speed limit for a lane change event. 
Hac is silent as to placing the location of the prompt at different location based on the new maximums permissible speed.  
	Hac is silent as to  “[a]  longitudinally guiding driver assistance system of a motor vehicle being driven along a route, comprising:
a first detection system that detects speed-change events, speed-change events being events ahead of the vehicle that lead to the longitudinally guiding driver assistance system changing a permissible maximum speed at which the motor vehicle is driven along the route;
a second detection system that detects route information of the route along which the motor vehicle is being driven; and
a function unit that, in response to the detection of a speed-change event;
 	 determines a new permissible maximum speed,
determines a location-dependent point in time ahead of the vehicle from the determined new permissible maximum speed, the location of the speed change event and the route information, and
 after reaching the determined location-dependent point in time:
(a)    outputs a prompt requesting authorization to change the permissible maximum speed to the new permissible maximum speed, 
 and
(b)    changes the permissible maximum speed at which the motor vehicle is being driven along the route to the new permissible maximum speed so as to prevent an awkward speed change event”.”.
	
    PNG
    media_image1.png
    582
    747
    media_image1.png
    Greyscale
CN 102334151A to Kitaham teaches a movement trajectory for an autonomous vehicle..  The ‘151 publication is silent as to placing the location of the prompt at different location based on the new maximum permissible speed.  
	The ‘151 is silent as to  “[a]  longitudinally guiding driver assistance system of a motor vehicle being driven along a route, comprising:
a first detection system that detects speed-change events, speed-change events being events ahead of the vehicle that lead to the longitudinally guiding driver assistance system changing a permissible maximum speed at which the motor vehicle is driven along the route;
a second detection system that detects route information of the route along which the motor vehicle is being driven; and
a function unit that, in response to the detection of a speed-change event;
 	 determines a new permissible maximum speed,
determines a location-dependent point in time ahead of the vehicle from the determined new permissible maximum speed, the location of the speed change event and the route information, and
 after reaching the determined location-dependent point in time:
(a)    outputs a prompt requesting authorization to change the permissible maximum speed to the new permissible maximum speed, 
 and
(b)    changes the permissible maximum speed at which the motor vehicle is being driven along the route to the new permissible maximum speed so as to prevent an awkward speed change event”.”.

    PNG
    media_image2.png
    708
    644
    media_image2.png
    Greyscale

	Chinese Patent Application Pub. No.: 102795224A discloses providing a comfortable speed to move the vehicle around a curve for a speed adjustment.  See abstract. 
	However, the ‘224 is silent as to placing the location of the prompt at different location based on the new maximum permissible speed.  
	The ’224 is silent as to “[a]  longitudinally guiding driver assistance system of a motor vehicle being driven along a route, comprising:
a first detection system that detects speed-change events, speed-change events being events ahead of the vehicle that lead to the longitudinally guiding driver assistance system changing a permissible maximum speed at which the motor vehicle is driven along the route;
a second detection system that detects route information of the route along which the motor vehicle is being driven; and
a function unit that, in response to the detection of a speed-change event;
 	 determines a new permissible maximum speed,
determines a location-dependent point in time ahead of the vehicle from the determined new permissible maximum speed, the location of the speed change event and the route information, and
 after reaching the determined location-dependent point in time:
(a)    outputs a prompt requesting authorization to change the permissible maximum speed to the new permissible maximum speed, 
 and
(b)    changes the permissible maximum speed at which the motor vehicle is being driven along the route to the new permissible maximum speed so as to prevent an awkward speed change event”.”.
	DE 10201016941 to Bald teaches whether a vehicle is coupled. 
	Bald is silent as to placing the location of the prompt at different location based on the new maximum permissible speed.  
	Bald is silent as to [a] longitudinally guiding driver assistance system of 
a motor vehicle being 
driven along a route, 
comprising:
a first detection system that detects speed-change events, 
speed-change events being events ahead of the vehicle that lead to the longitudinally guiding driver assistance system changing 
a permissible maximum speed at which the motor vehicle is driven along the route;
a second detection system that detects 
route information of the route along which the motor vehicle is being driven; and
a function unit that, 
in response to the detection of 
a speed-change event, 
determines a new permissible maximum speed, 
determines a location-dependent point in time ahead of the vehicle based on the determined new permissible maximum speed, and 
upon reaching the location-dependent point in time: 
(a) outputs a prompt requesting authorization to 
change the permissible maximum speed at which the motor vehicle is being driven along the route to the new permissible maximum speed, 
wherein the location-dependent point in time is where the prompt is output and 
is determined dependent on the new permissible maximum speed, and
(b) changes the permissible maximum speed at which the motor vehicle is being driven along the route to the new permissible maximum speed,
wherein the function unit determines 
the location-dependent point in time based 
on the location of the speed-change event and the route information so as to prevent an awkward speed change event”.”.

	European Patent Application EP 288 3770 A3 to Hoffman et al.  discloses a button to provide a speed set point S2 and a maximum speed. 
	Hoffman is silent as to placing the location of the prompt at different location based on the new maximum permissible speed.  
	Hoffman is silent as to  “[a]  longitudinally guiding driver assistance system of a motor vehicle being driven along a route, comprising:
a first detection system that detects speed-change events, speed-change events being events ahead of the vehicle that lead to the longitudinally guiding driver assistance system changing a permissible maximum speed at which the motor vehicle is driven along the route;
a second detection system that detects route information of the route along which the motor vehicle is being driven; and
a function unit that, in response to the detection of a speed-change event;
 	 determines a new permissible maximum speed,
determines a location-dependent point in time ahead of the vehicle from the determined new permissible maximum speed, the location of the speed change event and the route information, and
 after reaching the determined location-dependent point in time:
(a)    outputs a prompt requesting authorization to change the permissible maximum speed to the new permissible maximum speed, 
 and
(b)    changes the permissible maximum speed at which the motor vehicle is being driven along the route to the new permissible maximum speed so as to prevent an awkward speed change event”.”.
	Japanese Patent Pub. No.: JP 2015/079369 A discloses a travel speed pattern for a low speed or an economy friendly speed. 
	The ‘369 publication is silent as to placing the location of the prompt at different location based on the new maximum permissible speed.  
	The ‘369 publication is silent as to [a] longitudinally guiding driver assistance system of 
a motor vehicle being 
driven along a route, 
comprising:
a first detection system that detects speed-change events, 
speed-change events being events ahead of the vehicle that lead to the longitudinally guiding driver assistance system changing 
a permissible maximum speed at which the motor vehicle is driven along the route;
a second detection system that detects 
route information of the route along which the motor vehicle is being driven; and
a function unit that, 
in response to the detection of 
a speed-change event, 
determines a new permissible maximum speed, 
determines a location-dependent point in time ahead of the vehicle based on the determined new permissible maximum speed, and 
upon reaching the location-dependent point in time: 
(a) outputs a prompt requesting authorization to 
change the permissible maximum speed at which the motor vehicle is being driven along the route to the new permissible maximum speed, 
wherein the location-dependent point in time is where the prompt is output and 
is determined dependent on the new permissible maximum speed, and
(b) changes the permissible maximum speed at which the motor vehicle is being driven along the route to the new permissible maximum speed,
wherein the function unit determines 
the location-dependent point in time based 
on the location of the speed-change event and the route information so as to prevent an awkward speed change event”.”.

    PNG
    media_image3.png
    861
    725
    media_image3.png
    Greyscale

	U.S. Patent No.: 9,393,963 B2 to Slaton discloses an adaptive cruise control device. A maximum speed is shown in block 350 in Fig. 15. However, this speed is not moved for a second dynamic displayed location based on the maximum speed so as to prevent an awkward speed change event.. 
	Slaton is silent as to placing the location of the prompt at different location based on the new maximum permissible speed.  
	Slaton is silent as to  “[a]  longitudinally guiding driver assistance system of a motor vehicle being driven along a route, comprising:
a first detection system that detects speed-change events, speed-change events being events ahead of the vehicle that lead to the longitudinally guiding driver assistance system changing a permissible maximum speed at which the motor vehicle is driven along the route;
a second detection system that detects route information of the route along which the motor vehicle is being driven; and
a function unit that, in response to the detection of a speed-change event;
 	 determines a new permissible maximum speed,
determines a location-dependent point in time ahead of the vehicle from the determined new permissible maximum speed, the location of the speed change event and the route information, and
 after reaching the determined location-dependent point in time:
(a)    outputs a prompt requesting authorization to change the permissible maximum speed to the new permissible maximum speed, 
 and
(b)    changes the permissible maximum speed at which the motor vehicle is being driven along the route to the new permissible maximum speed so as to prevent an awkward speed change event”.”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN PAUL CASS/Primary Examiner, Art Unit 3668